Wright, J.,
dissenting. Judicial decisions are theoretically keyed to ideas and, in cases having little precedent, are creative in character. And although constraints on the process do exist, our system is such that these constraints are largely internal in nature, ie., they are enforced chiefly by self-restraint. Thus, I believe it is a given that the reasoning contained in our opinions is the only way to lend legitimacy to the results. We must be accountable to the public and to interested parties, and when courts exceed the boundary of justification by a lack of reasoning, legitimacy goes out the window. Thus, where a court rules seemingly from the heart, ignoring precedent and indulging in “reasoning” skewed toward a desired result as opposed to applying the prevailing law to the facts at hand, legitimacy is lost.
I must say that there is a certain amount of irony in the stated rationale for “revisiting” Colvin v. Globe Am. Cas. Co. (1982), 69 Ohio St.2d 293,23 O.O.3d 281, 432 N.E.2d 167. Aside from citing sundry appellate court decisions distinguishing Colvin, the majority simply states that “[i]t is clear to us that Colvin has been viewed as unfair * * *.” The majority echoes one of the founders of our country, Alexander Hamilton,2 by stating that “courts must rely to a large extent upon the *626strength and reasoning of our opinions” for enforcement of our pronouncements, as “we have no army or police force at our disposal.” I quite agree with this thesis, but the specter of barbarians at the gate in this context is a tad overdone.
My fundamental objection to the majority opinion is the total absence of “reasoning” underlying its destruction of a simple, unambiguous contractual limitation running between an insurer and its insured. I suppose “unfairness” lies in the eyes of the beholder, but it is worth noting that there is no hint of fraud or misrepresentation in the present case. I also note that we have repeatedly upheld statutes of limitations as short as one year or even six months. The question asks itself: Why there and not here?
I suggest that all this talk of unfairness has no real validity. When one cuts to the bone, what emerges here is a simple case of negligence by one of the parties and a misguided effort by this court to ameliorate the effects of that error.
For the record, I would reiterate the solid reasoning contained in Colvin, where we stated:
“This court has previously stated that the legal basis for recovery under the uninsured motorist coverage of an insurance policy is contract and not tort. Motorists Mutl. Ins. Co. v. Tomanski (1971), 27 Ohio St.2d 222 [223, 56 Q.0.2d 133, 134, 271 N.E.2d 924, 925].
« * * *
“Generally, in the absence of a controlling statute to the contrary, a provision in a contract may validly limit, as between the parties, the time for bringing an action on such contract to a period less than that prescribed in a general statute of limitations provided that the shorter period shall be a reasonable one. United Commercial Travelers v. Wolfe (1947), 331 U.S. 586, 608 [67 S.Ct. 1355, 1365, 91 L.Ed.2d 1687, 1695].
it * * Jfc
“R.C. 3937.18, the statute providing for the mandatory offering of uninsured motorist coverage, has no statute of limitations, nor does it make reference to any prescribed statute of limitations. Therefore, again it may be reasonably concluded that the time within which to bring an action on the policy may be provided within the instrument, if the time provision is clear, unambiguous, and a reasonable period. Here, the contract of insurance is unambiguous in its terms relating *627to the period within which an action must be brought against the company on the uninsured motorist provisions of the policy, and that is clearly one year.”
Our conclusion in Colvin bears repeating:
“Although this case and its fact situation may present some degree of hardship, we cannot say as a general rule that a period of one year provided by the insurance contract entered into by the parties is an unreasonable period of time within which to bring an action against the company on the uninsured motorist provision of the policy.
‘We therefore conclude that such a time limitation as contained within an uninsured motorist provision of the policy is neither in conflict with R.C. 2305.10, the two-year statute of limitations for bringing actions for personal injuries, nor in violation of the public policy as embodied in R.C. 3937.18, the statute requiring the offering of uninsured motorist insurance.”
For the reasons noted above, I respectfully but vigorously dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.

. ‘Whoever attentively considers the different departments of power must perceive, that, in a government in which they are separated from each other, the judiciary, from the nature of its functions, will always be the least dangerous to the political rights of the Constitution; because it will be least in a capacity to annoy or injure them. The Executive not only dispenses the honors, but holds the sword of the community. The legislature not only commands the purse, but prescribes the rules by which the duties and rights of every citizen are to be regulated. The *626judiciary, on the contrary, has no influence over either the sword or the purse; no direction either of the strength or of the wealth of the society; and can take no active resolution whatever. It may truly be said to have neither FORCE nor WILL, but merely judgment; and must ultimately depend upon the aid of the executive arm even for the efficacy of its judgments.” Hamilton, The Federalist No. 78.